DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/638262 filed 11 February 2020. Claims 7-12 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 7-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7:
A drivetrain module for a motor vehicle, comprising: a clutch with an input area and with an output area, a mutual rotational driving of the input area and output area is influenceable by an action of the clutch, the clutch comprises: a clutch housing with a clutch space formed therein that is closed so as to be substantially tight against fluid relative to a surrounding area of the clutch space; wherein the input area and the output area are at least partially arranged in the 
Examiner’s Note:
The term “influenceable” is interpreted to mean “influenced.”
Regarding claim 7, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art fails to teach or render obvious that the input area and output area are least partially arranged in a clutch space. The clutch space is further defined as a space formed within a clutch housing that is closed in a manner that creates a seal and prevents fluid from leaving the clutch space. As seen in Figure 1 and discussed in [0020] the clutch space is a space that includes a piston member for engaging/disengaging a clutch. Paragraph [0023] discloses that shaft 18 of the input area 14 and shaft 20 of the output area 16 are contained within the clutch space 36, which is supported by figure 1. In other words, at least part of the input and output areas are contained within the clutch space. This is not taught or rendered obvious by the prior art of record.
It is noted that the ISR and written opinions filed with this application disclose prior art that on their own (e.g., 6305521) or in combination with other applications disclose the claimed invention. Specifically, the ISR discloses that US patent number 6305521 discloses all the limitations of claim 1. However, none of the cited references disclose an input and output area being at least partially arranged inside a sealed clutch space that also has a pressure compensation device that compensates pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2018/0335096 teaches a clutch system that utilizes both air and fluid pressure. The air and fluid are separated by sealed chambers. However, it fails to teach or disclose that an input and output area are at least partially inside a clutch chamber. Further, there is no taught or disclosed pressure compensation device.
2004/0077449 teaches a sealed clutch space inside of a clutch housing and a pressure balancing space. However it does not teach or disclose that the pressure balancing space balances pressure from the clutch space or that an input and output area are at least partially inside the clutch space.
9625030 teaches a sealed clutch space inside of a clutch housing and a pressure balancing space. However it does not teach or disclose that an input and output area are at least partially inside the clutch space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659